UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7777



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


IVAN LOWELL DECKARD,     a/k/a Joseph Francis
Vale,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-95-45, CA-97-11-4)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ivan Lowell Deckard, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ivan Lowell Deckard seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Deckard, Nos. CR-95-45; CA-
97-11-4 (E.D. Va. Nov. 14, 1997). We deny Deckard's motion for

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2